   8:19-cr-00041-LSC-SMB Doc # 42 Filed: 07/10/20 Page 1 of 1 - Page ID # 64



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:19CR41

       vs.
                                                                   ORDER
VERSHAUN LUCKETT

                      Defendant.


This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[41]. The parties are seeking additional time to make further attempts to resolve this
matter short of trial. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [41] is granted, as
follows:

      1. The jury trial, now set for July 14, 2020, is continued to August 18, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 18, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 10th day of July 2020.

                                          BY THE COURT:

                                          s/Susan M. Bazis
                                          United States Magistrate Judge
